On the Merits
A brief review of the pertinent evidence taken on the trial of the motion to dissolve the attachment is as follows: Orval Quick bought and paid for the cattle at a livestock center in Livingston, Sumter County, Alabama. The livestock dealer issued invoice for the cattle to Mr. Quick. The latter contacted an agent or officer of a public carrier and made arrangements for the cattle to be transported by truck to Mr. Poohl in Michigan. The trucking company issued what it termed or designated a “Uniform Straight Bill of Lading,” reciting inter alia that it had received from Livingston Stock 1 Yards (Orval Quick) at Livingston, Alabama, the cattle in question, which were consigned to Jasper Poohl, Hamilton, Michigan. There were other recitals in the instrument which we deem unnecessary to quote. The instrument was made in the presence of Mr. Quick, but no copy was delivered to him. The cattle were loaded. | While en route, before leaving Alabama,! the driver of the truck, at the invitation or solicitation of a Mr. Brown, diverted the cattle to Marengo County, where the cattle were attached by the Sheriff. It seems also that the Highway Patrol of Sumter County was alerted by the Director at Montgomery to delay the truck. Brown was in the truck when the Highway Patrol located the truck. •
It further appears from the evidence that plaintiffs procured the services of one Frank Little to see Mr. Poohl and get a written statement from him with reference to the cattle.
Mr. Little appeared as a witness for plain-' tiffs and was permitted to testify as to his conversation with Mr. Poohl. The substance of this conversation was that Poohl denied owning the cattle. The witness Little stated:
“It (the conversation) all centered around the cattle; that he was to take the cattle from Mr. Quick if he liked the cattle when they got there. That’s about what it amounted to. He said he had no further interest in the cattle and wouldn’t take the cattle now because it had been too long. I asked if he’d signed any previous statement, and he said, ‘A week from today,’ I believe, he *197signed a statement for Mr. Orville Quick’s attorneys, and I asked him what he signed, and he said he thought —he didn’t have a copy — he thought it read that he would take the cattle if the cattle got there. That’s all he said, and I didn’t question him any more.”
The witness then testified that Mr. Poohl signed an unverified statement, dated September 24, 1962, which he (witness) had prepared in his office. This statement was prepared at the instance of Mr. W. I. Bowman, who told him what to put in the statement.
The trial court sustained intervenor’s objection to the introduction of the paper which the witness testified Mr. Poohl signed. The paper so signed contains practically hut not all the same statements which witness testified Mr. Poohl made to him.
The statements contained in the instrument allegedly signed by Mr. Poohl were admissions against the interest Mr. Poohl claimed in the cattle. The trial court committed reversible error in sustaining appellee’s objection to such admission. Moore v. Crosthwait, 135 Ala. 272, 33 So. 28(7); McClure v. Atlantic Life Insurance Co., 231 Ala. 252, 164 So. 58(3); Mitchell v. Kinney, 242 Ala. 196, 5 So.2d 788(12). The instrument bore on its face a signature that the witness Little testified was put there by Mr. Poohl in his presence.
The “Uniform Straight Bill of Lading,” even if nothing more than a receipt as contended by appellants, was properly received in evidence. It was made out in the presence of Mr. Quick, who directed the shipment of the cattle to Mr. Poohl. This instrument showed the consignee to be Mr. Poohl.
Section 52, Title 57, Code 1940, reads in pertinent part as follows:
“(1) Where, in pursuance of a contract to sell or a sale, the seller is authorized or required to send the goods to the buyer, delivery of the goods to a carrier, whether named by the buyer or not, for the purpose of transmission to the buyer is deemed to be a delivery of the goods to the buyer, except in the cases provided for in section 25, rule 5 of this title, or unless a contrary intent appears. * * * ”
The cattle here in question were delivered to a public carrier for transportation to Mr. Poohl.
Introduced in evidence by Mr. Poohl was his affidavit, dated September 19, 1962, in which he stated that he was the consignee and owner of the 101 head of cattle consigned to him by bill of lading issued by Gulf States Transport, Inc. (the public carrier). The instrument gave Lloyd & Dinning, attorneys at Demopolis, authority to represent him in whatever legal action was necessary to secure release of the cattle.
For the prejudicial error of the court in sustaining objection of claimant to the statement which witness Little testified was signed by claimant in his presence, the judgment of the trial court is reversed and the cause remanded for further proceedings in accordance with law as the parties may elect.
The foregoing opinion was prepared by Bowen W. Simmons, Supernumerary Circuit Judge, and was adopted by the court as its opinion.
Reversed and remanded.
LIVINGSTON, C. J., and LAWSON, GOODWYN and COLEMAN, JJ., concur.